

 
 

AGREEMENT
 


 
This AGREEMENT made and entered into this 22nd day of July, 2010 by and between
NAMI RESOURCES COMPANY, LLC (“NRC”), 104 Nami Plaza, Suite 1, London, Kentucky,
40741; DELTA NATURAL GAS COMPANY, INC. (“Delta”), 3617 Lexington Road,
Winchester, Kentucky, 40391; MIKE NAMI (“Nami”), 104 Nami Plaza, Suite 1,
London, Kentucky, 40741; and VINLAND ENERGY, LLC (“Vinland”), 104 Nami Plaza,
Suite 1, London, Kentucky, 40741.
 
Whereas, NRC and Delta have entered Agreements dated August 24, 2004 and March
10, 2005 relating to the transportation of gas (the “Transportation
Agreements”); and
 
Whereas, Nami and Vinland are affiliates of NRC and benefit from certain rights
of NRC under the Transportation Agreements; and
 
Whereas NRC, Delta, Nami and Vinland wish to modify the Transportation
Agreements in accordance with the terms of this Agreement.
 
NOW THEREFORE, NRC, Delta, Nami and Vinland hereby agree as follows:
 
1.           Amendment of 2004 Agreement.    The parties hereby agree to modify
and amend that Agreement between Delta and NRC dated August 24, 2004 (the “2004
Agreement”) as follows:
 
(a)           Paragraph 4 of the 2004 Agreement is hereby deleted in its
entirety and is replaced by the following paragraph:
 
          4)            In consideration for Delta agreeing to construct and
operate the East-West Line Phase One, NRC agrees to deliver to Delta through the
pipeline for transportation, (i) commencing on the first anniversary date of the
first flow of gas through the East-West Line Phase One (the “Flow Anniversary”)
and continuing until March 31, 2010 (the “750 Period”), a daily average of not
less than 750 Mcf of gas per day , and (ii) commencing on April 1, 2010 and
continuing until the expiration of the fourteenth (14th) year following the Flow
Anniversary (the “500 Period”), a daily average of not less than 500 Mcf of gas
per day.  In the event NRC fails to deliver a daily average of 750 Mcf during
the 750 Period, NRC shall pay Delta’s applicable Off-System Transportation Rate
then in effect for the difference between 273,750 Mcf (750 times 365 days) and
the actual volumes delivered by NRC.  In the event NRC fails to deliver a daily
average of 500 Mcf during the 500 Period, NRC shall pay Delta’s applicable
Off-System Transportation Rate then in effect for the difference between 182,500
Mcf (500 times 365 days) and the actual volumes delivered by NRC.  All volumes
delivered by NRC for transportation hereunder and the volumes used to calculate
any annual minimum bills, if applicable, shall be cumulative.  NRC’s obligation
to transport the annual minimum volume shall cease and this Agreement shall
terminate at the earlier of (1) the date on which a total cumulative
transportation volume of 2,737,500 Mcf is attained, or (2) the expiration of
fourteen (14) years from and after the Flow Anniversary.
 
2.           Amendment of 2005 Agreement.     The parties hereby agree to modify
and amend that Agreement between Delta and NRC dated March 10, 2005 (the “2005
Agreement”) as follows:
 
(a)           Paragraph 4 of the 2005 Agreement is hereby deleted in its
entirety and is replaced by the following paragraph:
 
          4)           In consideration for Delta agreeing to construct and
operate the pipeline described herein, NRC agrees to deliver to Delta through
the pipeline for transportation (i) commencing on the date of Delta's completion
of the pipeline (the “Completion Date”) and continuing until March 31, 2010 (the
“3000 Period”), a daily average volume of "incremental gas" of not less than
3000 Dth of gas per day, and (ii) commencing on April 1, 2010 and continuing
until the expiration of the twenty first (21st) year following the Completion
Date (the “2000 Period”), a daily average volume of "incremental gas" of not
less than 2000 Dth of gas per day.  "Incremental gas" is defined as additional
volumes of gas from the aforementioned production areas delivered by NRC in
excess of the daily volumes flowing or capable of flowing (in those instances
where a station may not have been running on the specified date) to Delta from
these production areas as of March 1, 2005. The first 750 Mcf of gas, or after
April 1, 2010 500 Mcf of gas, from the Lewis Heirs Lease plus any additional
volumes applied to NRC's minimum daily average requirement under the Agreement
dated August 24, 2004 by and between NRC and Delta are expressly excluded from
"incremental gas" volumes under this Agreement. In the event Delta does not
receive from NRC a daily average of 3000 Dth of incremental gas during each
annual period of the 3000 Period, at the end of each such annual period NRC
shall pay Delta's applicable Off-System Transportation Rate then in effect for
the difference between 1,095,000 Dth (3000 per day times 365 days) and the
actual lesser volumes of incremental gas received by Delta from NRC during such
annual period for transportation through the pipeline.  In the event Delta does
not receive from NRC a daily average of 2000 Dth of incremental gas during each
annual period of the 2000 Period, at the end of each such annual period NRC
shall pay Delta's applicable Off-System Transportation Rate then in effect for
the difference between 730,000 Dth (2000 per day times 365 days) and the actual
lesser volumes of incremental gas received by Delta from NRC during such annual
period for transportation through the pipeline.  All volumes received from NRC
for transportation hereunder and the volumes used to calculate any annual
minimum bills, if applicable, shall be cumulative.  NRC's obligation to
transport the annual minimum volume shall cease and this Agreement shall
terminate at the earlier of (i) the date on which a total cumulative,
transportation volume on behalf of NRC of 16,425,000 Dth is attained, or (ii)
the expiration of twenty one (21) years from and after the Completion Date.
 
(b)    The first sentence of Paragraph 7 of the 2005 Agreement is hereby deleted
in its entirety.
 
3.           No Other Changes.     All other terms and conditions of the
Transportation Agreements remain unchanged and in full force and effect.
 
4.           Transportation of Other Gas.    Vinland, NRC and Nami further agree
to have Delta transport any and all of their natural gas production through
Delta’s system during the remaining term of the Transportation Agreements,
including any and all natural gas production of Vanguard Natural Resources, LLC
delivered by Vinland, NRC or Nami.
 
IN WITNESS WHEREOF, the parties have executed this Agreement this 22nd day of
July, 2010.
 
NAMI RESOURCES COMPANY,
LLC                                                                                               DELTA
NATURAL GAS COMPANY, INC.
 
BY:
_________________________                                                                                                BY:
___________________________
 
ITS:
_________________________                                                                                                ITS:
__________________________
 


 
MIKE
NAMI                                                                                               VINLAND
ENERGY, LLC
 
_____________________________                                                                                                BY:
___________________________
 
ITS: ___________________________
 


 

 
 
 
